Citation Nr: 1719773	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from November 19, 2008, to December 1, 2009.

2.  Entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from February 3, 2014, to April 28, 2016.

3.  Entitlement to an initial disability rating in excess of 40 percent since August 26, 2015, for a left foot disability manifested initially by loss of use and later by a below-the-knee amputation. 

4.  Entitlement to restoration of a 30 percent disability rating for service-connected right foot pes planus with plantar fasciitis and foot strain, effective April 29, 2016.

5.  Entitlement to an initial disability rating in excess of 30 percent for right foot pes planus with plantar fasciitis and foot strain, effective since April 29, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to September 1991, from October 2001 to September 2002, from January 2003 to January 2004, and from December 2009 to February 2014. 

These matters come before to Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In the May 2009 rating decision, the VA RO in Philadelphia, Pennsylvania granted service connection for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective November 19, 2008, and assigned a 10 percent disability rating effective that same date.  During the pendency of the appeal, the Veteran returned to active duty from December 2009 to February 2014.  In a September 2015 rating decision, the VA RO in Philadelphia, Pennsylvania, assigned a 50 percent disability rating for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from February 3, 2014.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

In an April 2016 rating decision, the VA RO in Philadelphia, Pennsylvania, rated a left ankle disability, left hallux valgus, and the left foot pes planus with plantar fasciitis and foot strain all as loss of use of the left foot and assigned a 40 percent disability rating effective August 26, 2015.  The VA RO also reduced the rating for right foot pes planus with plantar fasciitis and foot strain from 50 percent disabling to zero percent disabling effective April 29, 2016.  In other words, the RO separately rated the left foot pes planus with plantar fasciitis and foot strain from the right foot pes planus with plantar fasciitis and foot strain and rated that left foot disability as part of loss of use of the left foot.  As for the right foot pes planus, it remained rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

In September 2016, the Veteran underwent a below-the-knee amputation on the left lower extremity.  In an October 2016 rating decision, the VA RO in Philadelphia, Pennsylvania, reclassified the left foot disability as a below-the-knee amputation.

The issue of entitlement to an initial rating in excess of 40 percent for the left foot disability is part of the issues on appeal because the left foot pes planus with plantar fasciitis and foot strain has been part of that disability.  As for rating the right foot pes planus, a 30 percent disability rating is the maximum scheduler rating for unilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276  (2016).  Therefore, the RO in essence reduced the rating for the right foot pes planus from 30 percent disabling to zero percent disabling because the left foot pes planus was no longer being rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Thus, the issue regarding the reduction of the rating for the right foot pes planus is entitlement to restoration of a 30 percent disability rating for service-connected right foot pes planus with plantar fasciitis and foot strain, effective April 29, 2016.  

As discussed below, the Board is restoring a 30 percent disability rating for service-connected right foot pes planus with plantar fasciitis and foot strain, effective April 29, 2016.  As such, the issue of entitlement to an initial disability rating in excess of 30 percent for right foot pes planus with plantar fasciitis and foot strain, effective since April 29, 2016, is also part of the issues on appeal.

In light of the above, the issues are as stated on the first page of this decision.

In May 2016, the Veteran testified at a Travel Board hearing held at the VA RO in Atlanta, Georgia, before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In April 2017, the Veteran's representative waived initial consideration by the agency of original jurisdiction of the evidence received since a September 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for a left knee disability, entitlement to additional special monthly compensation based on loss of the left foot, entitlement to special monthly compensation based on the need for aid and attendance or being housebound, entitlement to increased ratings for right knee disabilities, entitlement to specially adapted housing, and entitlement to additional compensation based on N.B. being a dependent child have been raised by the record in April 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain was severe in severity from November 19, 2008, to December 1, 2009.

2.  The Veteran was receiving the maximum schedular rating for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from February 3, 2014, to April 28, 2016.

3.  From August 26, 2015, to September 6, 2016, the Veteran was receiving the maximum schedular rating for loss of use of a foot.

4.  The weight of evidence shows that since September 7, 2016, the below-the-knee amputation of the left lower extremity has not been manifested by an amputation not improved by prosthesis controlled by natural knee action.

5.  In the April 2016 rating decision, the RO in essence reduced the disability rating for the service-connected right foot pes planus with plantar fasciitis and foot strain from 30 percent disabling to zero percent disabling effective April 29, 2016.

6.  At the time of the reduction in the assigned disability rating for the right foot pes planus with plantar fasciitis and foot strain from 30 percent to zero percent on April 29, 2016, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the service-connected right foot pes planus with plantar fasciitis and foot strain had actually occurred and that any such improvement would be maintained under ordinary conditions of life.

7.  Since April 29, 2016, the Veteran has been receiving the maximum schedular rating for right foot pes planus with plantar fasciitis and foot strain.

8.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular disability ratings for the foot disabilities are inadequate.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain from November 19, 2008, to December 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5276 (2016).

2.  Bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain did not meet the criteria for an initial evaluation in excess of 50 percent from February 3, 2014, to April 28, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.14, 4.71a, Diagnostic Code 5276.

3.  The left foot disability manifested initially by loss of use and later by a below-the-knee amputation has not met the criteria for an initial evaluation in excess of 40 percent since August 26, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5165, 5167 (2016).

4.  The reduction in the rating assigned for right foot pes planus with plantar fasciitis and foot strain from 30 percent to zero percent effective April 29, 2016, was not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5276.

5.  Right foot pes planus with plantar fasciitis and foot strain has not met the criteria for an initial evaluation in excess of 30 percent since April 29, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.14, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in February, March, and April 2009; August 2014; and March and April 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service, VA, and private treatment records as well as records from the Social Security Administration.  The RO afforded him VA examinations.  

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected bilateral foot  disabilities.  The Board finds that these examinations are adequate on which to base a decision.  

Governing law and regulations

Increased rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

 Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. §  4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.19 (2016).

For bilateral flatfoot, a 10 percent rating requires moderate flatfoot with the weight- bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating requires severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating requires pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 40 percent disability rating is warranted for loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  A 40 percent disability rating is warranted for amputation of the leg at a lower level that permits a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  A 60 percent disability rating is warranted for amputation of the leg that is not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2016).


Reduction

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 .  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2016).  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  


Analysis

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from November 19, 2008, to December 1, 2009

In the May 2009 rating decision, the VA RO in Philadelphia, Pennsylvania granted service connection for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective November 19, 2008, and assigned a 10 percent disability rating effective that same date.  During the pendency of the appeal, the Veteran returned to active duty from December 2009 to February 2014.  The 10 percent disability rating was in effect from November 19, 2008, to December 1, 2009.

In addition to bilateral pes planus, service connection is in effect for bilateral plantar fasciitis and bilateral foot strain.  Plantar fasciitis is rated as analogous to pes planus.  M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section A.  The Veteran's primary symptom is foot pain, and the medical evidence shows that the Veteran's predominant disability is bilateral pes planus.  Pain is part of the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Therefore, the foot strain is appropriately rated under Diagnostic Code 5676 as analogous to pes planus instead of being separately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, other) (2016) because compensating the Veteran for pain from the foot strain under both Diagnostic Code 5276 and 5284 would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.

A February 2009 VA examination report reflects that there was no edema in the feet bilaterally.  There was tenderness noted along the proximal two-thirds of the plantar aspect of both feet.  The left foot had moderate-to-severe tenderness whereas the right foot had mild tenderness.  There was no evidence of callus formation on either foot.  There was no evidence of unusual shoe pattern wear of both shoes to suggest abnormal weightbearing.  The Achilles tendon was mildly deviated medially for both feet.  There was evidence of mild-to-moderate pain on manipulation for the left foot and mild pain on manipulation for the right foot.

Private treatment records reflect that in February and March 2009 there was a severe pes planus deformity on the left side with tenderness in the area of the sinus tarsi as well as along the posterior tibial tendon.  In April 2009, the Veteran underwent a posterior tibial tendon reconstruction.  In July 2009, there was a persistence of the pes planus deformity but no tenderness to palpation over the hindfoot or posterior tibial tendon reconstruction.

Though was no evidence of unusual shoe pattern wear of both shoes to suggest abnormal weightbearing as well as no evidence of callus formation on either foot, the VA examiner noted that the left foot had moderate-to-severe tenderness along the proximal two-thirds of the plantar aspect.  The examiner described the pain on manipulation for the left foot as being mild-to-moderate in severity.  The examiner concluded that the left foot disability was moderately to severely active and that the right foot disability was mildly active.  Private treatment records reveal that the pes planus in the left foot was described as being severe in severity.  In light of the conflicting medical evidence, the evidence is in equipoise as to whether the bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain was severe in severity from November 19, 2008, to December 1, 2009.

As for the criteria for a 50 percent disability rating, the weight of evidence shows that the bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain was not pronounced in severity.  The examiner concluded that the left foot disability was moderately to severely active as opposed to being severe or pronounced in activity.  There is no evidence of extreme tenderness of the plantar surfaces of the feet.  The VA examiner noted that the left foot had moderate-to-severe tenderness along the proximal two-thirds of the plantar aspect as opposed to describing the tenderness as unequivocally severe.  The Veteran underwent a posterior tibial tendon reconstruction with tendo Achilles lengthening in April 2009.  At the February 2009 VA examination, the Achilles tendon was mildly deviated medially for both feet at that examination, but there was no indication that there was a severe spasm of the tendo Achilles on manipulation.  

At the examination, the Veteran reported that he does not wear his orthotics because they have not been effective.  There is, however, no medical evidence that the pes planus was not improved by orthopedic shoes or appliances.  The VA examiner merely noted the Veteran's reporting.  Bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although lay persons are competent to provide opinions on some medical matters, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific matter in this case, the effectiveness of treatment for pes planus, this matter falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion, such as with Diagnostic Code 5276, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that 38 C.F.R. § § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.  The VA examiner noted that the Veteran had constant pain in both feet with weakness and fatigability that occurs with rest, standing, and walking.  Nonetheless, these findings are insufficient to warrant a rating in excess of 30 percent for the bilateral foot disability pursuant to 38 C.F.R. § 4.59.




Entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from February 3, 2014, to April 28, 2016

In a September 2015 rating decision, the VA RO in Philadelphia, Pennsylvania, assigned a 50 percent disability rating for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from February 3, 2014, the first day following the Veteran's separation from his last period of active duty.  The 50 percent disability rating remained in effect until April 28, 2016.  From February 3, 2014, to April 28, 2016, the Veteran was receiving the maximum schedular rating for bilateral pes planus.  Thus, a higher schedular rating is not warranted.

Entitlement to an initial disability rating in excess of 40 percent since August 26, 2015, for a left foot disability manifested initially by loss of use and later by a below-the-knee amputation

In an April 2016 rating decision, the VA RO in Philadelphia, Pennsylvania, rated a left ankle disability, left hallux valgus, and the left foot pes planus with plantar fasciitis and foot strain all as loss of use of the left foot and assigned a 40 percent disability rating effective August 26, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5167.  On September 7, 2016, the Veteran underwent a below-the-knee amputation on the left lower extremity.  In an October 2016 rating decision, the VA RO in Philadelphia, Pennsylvania, reclassified the left foot disability as a below-the-knee amputation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5165.

From August 26, 2015, to September 6, 2016, the Veteran was receiving the maximum schedular rating for loss of use of foot under Diagnostic Code 5167.  Thus, a higher schedular rating is not warranted.  The Board notes that from August 26, 2015, to April 28, 2016, the Veteran was being rated for his left foot pes planus with plantar fasciitis and foot strain under both Diagnostic Codes 5167 and 5267 in violation of the anti-pyramiding provisions of 38 C.F.R. § 4.14.

Since September 7, 2016, the Veteran has been receiving the maximum schedular rating for amputation of the leg at a lower level that permits a prosthesis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5165.  A higher rating is only warranted if the amputation of the leg is not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 5164.

The weight of evidence shows that since September 7, 2016, the below-the-knee amputation of the left lower extremity has not been manifested by an amputation not improved by prosthesis controlled by natural knee action.  At an October 2016 VA examination, the examiner noted that the lower leg amputation site does allow the use of a suitable prosthetic appliance.  At a May 2017 VA examination, the examiner noted that the Veteran uses a prosthesis for ambulation.

Entitlement to restoration of a 30 percent disability rating for service-connected right foot pes planus with plantar fasciitis and foot strain, effective April 29, 2016

In the April 2016 rating decision, the RO in essence reduced the disability rating for the service-connected right foot pes planus with plantar fasciitis and foot strain from 30 percent disabling to zero percent disabling effective April 29, 2016.

At the time of the reduction on April 29, 2016, the 50 percent disability rating for bilateral pes planus with plantar fasciitis and foot strain had been in effect less than five years because the 50 percent disability rating was in effect since February 3, 2014.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

In this case, the RO did not provide 60 days notice of the reduction of the rating. There was, however, no reduction in compensation benefits.  The Veteran was receiving a schedular rating of 100 percent prior to April 29, 2016, and a total disability rating based on individual unemployability since April 29, 2016.  Therefore, the RO did not have to apply the regulations regarding the procedure for notification of reductions in ratings.  Nonetheless, the question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

The RO specifically made a determination that there was an improvement in the disability and that in essence there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  The RO relied on an April 2015 VA ankle examination report that notes the presence of right foot pes planus.  

The April 2015 VA foot examination report, however, provides greater detail about the severity of the right foot pes planus.  The foot examiner noted that the Veteran had pain on use of the right foot as well as pain on manipulation of the right foot.  The examiner indicated that there was swelling on use but that there were no characteristic callouses.  The examiner stated that arch supports did provide relief of symptoms and that the Veteran did not have extreme tenderness of plantar surfaces on the right foot.  The examiner noted that the Veteran had decreased longitudinal arch height of the right foot on weight-bearing and that the weight-bearing line falls over or medial to the great right toe.  The examiner indicated that there was "inward" bowing of the right Achilles tendon but that there was no marked inward displacement and severe spasm of the right Achilles tendon.  The examiner noted that there was objective evidence of marked deformity of the right foot, such as pronation and abduction.  Most importantly, the examiner noted that there was marked pronation of the right foot.  

The Board places great weight on the finding of marked pronation of the right foot, one of the criteria for a 30 percent disability rating.  At the time of the reduction in the assigned disability rating from 30 percent to zero  percent on April 29, 2016, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the service-connected right foot pes planus with plantar fasciitis and foot strain had actually occurred and that any such improvement would be maintained under ordinary conditions of life.

Entitlement to an initial disability rating in excess of 30 percent for right foot pes planus with plantar fasciitis and foot strain, effective since April 29, 2016

In light of the Board's decision to restore a 30 percent disability rating, the Veteran has since April 29, 2016, been receiving the maximum schedular rating for bilateral pes planus.  Thus, a higher schedular rating is not warranted.

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral foot disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - pain on manipulation and use of both feet prior to the amputation of the left foot, an amputation of the left leg with a suitable prosthesis, and marked pronation in the right foot - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The VA examiners have noted that the Veteran has difficulty with standing and walking due to the bilateral foot disabilities.  While the bilateral foot disabilities resulted in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral foot disabilities are inadequate.













ORDER

A 30 percent disability rating, but not higher, from November 19, 2008, to December 1, 2009, is granted for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis and bilateral foot strain, effective from February 3, 2014, to April 28, 2016, is denied.

Entitlement to an initial disability rating in excess of 40 percent since August 26, 2015, for a left foot disability manifested initially by loss of use and later by a below-the-knee amputation is denied.

Restoration of a 30 percent disability rating for right foot pes planus with plantar fasciitis and foot strain is granted effective April 29, 2016, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 30 percent for right foot pes planus with plantar fasciitis and foot strain, since April 29, 2016, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


